PER CURIAM.
John Eric Hughes appeals the district court’s order granting summary judgment to the Government in its forfeiture action. We have reviewed the record and the district court’s order and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See United States v. Hughes, No. CA-00-107-3 (E .D.Va. Oct. 23, 2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.